Case 1:18-cr-00767-VM Document 78 Filed 11/26/19 Page 1of1

ZEMAN & WOMBLE, LLP

KEN WOMBLE P (718) 514 - 9100
66 WILLOUGHBY STREET Fo (917) 210 - 3700
Brookiyn, NY 11201 WOMBLA(@ZEMANWOMBLELAW,COM

WWW, ZEMANWOMBLELAW.COM

BY ECF & EMAIL

Hon. Victor Marrero November 26, 2019
United States District Court

Southern District of New York

 

 

 

 

Thurgood Marshall Courthouse USDC SDNY " |
40 Foley Square |
New York, NY 10007 {| DOCUMENT
-ELECTRONICAELY FILED
Re: — United States v. Elvis Cirikovic {DOC #: et
lode

18 CR 767 (VM) DATE FILED:

  

 

Dear Judge Marrero,

Due to a scheduling issue, the parties are requesting that the Court adjourn the sentencing
matter in this case to January 3, 2020 at 1 pm.

Respectfully,

AhWh

Arthur Ken Womble
Counsel for Elvis Cirikovic

Cc: AUSA Andrew Chan

 

Request GRANTED. The sentencing of defendant Ef rES
Oot. nike vi. hercin is rescheduled to _/7/ O--

  
 
 

SO ORDERED.

~ LEA
Sate A

 

 

 

 
